Citation Nr: 0113539	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  98-06 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury, to include a chronic psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
October 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating action of the Washington, 
DC Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

In the rating action on appeal, the RO denied the veteran's 
claim for service connection as not well grounded.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), however, eliminated any duty on 
the part of a claimant to submit a well grounded claim, and 
it significantly added to and amended the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  Given those changes, the Board finds that a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law and to 
allow the RO the opportunity to readjudicate the claim on the 
merits.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board has reviewed the claims folder and identified 
certain additional assistance that must be rendered to comply 
with the change in the law.  In this regard, the veteran 
contends that he suffers residuals from an in-service head 
injury, to include a chronic psychiatric disorder.  He 
maintains that, during service, he was treated at Walter Reed 
Army Hospital for related complaints.  Service medical 
records associated with the claims folder include reports 
referable to treatment at Walter Reed Army Hospital for a 
scalp irritation secondary to presumed psoriasis, but they 
are silent with regard to a head injury.  

Also included in the claims folder are copies of 
correspondence from the RO to the Department of the Army and 
the National Personnel Records Center (NPRC) in connection 
with the RO's attempts to determine whether complete service 
medical records have been obtained in this case.  The RO has 
also attempted to contact the Army Personnel Center 
(ARPERCEN) in an attempt to obtain any records pertaining to 
the veteran; however, it is unclear whether any definitive 
response has been received from the ARPERCEN.  Under the 
VCAA, continued and repeated efforts to secure government 
records are required until such efforts are shown to be 
futile.  

In a June 1996 statement, the veteran indicated that he was 
presently receiving Social Security disability benefits "for 
the disability I am awaiting compensation for from the VA."  
As part of its obligation to review a thorough and complete 
record, VA is required to obtain evidence from the Social 
Security Administration, including any decisions by the 
administrative law judge, and to give that evidence 
appropriate consideration and weight.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Finally, the Board hereby informs the veteran that in order 
to substantiate his claim, it is necessary that the record 
contain competent evidence which shows a relationship between 
those disabilities which he claims to be the residual of a 
head injury and his military service.

Thus, this case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
any complaints referable to the claimed 
residuals of a head injury, to include a 
psychiatric disorder, since service.  
Thereafter, the RO should attempt to 
obtain copies of all records which are 
not currently available from identified 
treatment sources.  The RO must provide 
both of the veteran's names to all 
potential record keepers.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The RO is reminded that 
under the Veterans Claims Assistance Act 
of 2000 continued and repeated efforts to 
secure government records are required 
until such efforts are shown to be 
futile.  The veteran must then be given 
an opportunity to respond.

2.  The RO should make another attempt to 
secure the veteran's service medical 
records, to include records pertaining to 
claimed treatment at Walter Reed Army 
Hospital, through official channels.  The 
RO is reminded that under the Veterans 
Claims Assistance Act of 2000 continued 
and repeated efforts to secure government 
records are required until such efforts 
are shown to be futile.  The veteran must 
then be given an opportunity to respond.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  The RO is 
reminded that under the Veterans Claims 
Assistance Act of 2000 continued and 
repeated efforts to secure government 
records are required until such efforts 
are shown to be futile.  The veteran must 
then be given an opportunity to respond

4.  The RO should contact the veteran and 
ask that he submit any additional 
evidence that supports his position that 
the claimed head injury residuals are 
related to service.  Any documents 
received by the RO should be associated 
with the claims folder.

5.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any head injury residual, 
to include a chronic psychiatric 
disorder, found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study and 
the examination report should reflect 
that such a review was made.  Following a 
review of the complete record, the 
examiner should state whether it is at 
least as likely as not that any diagnosed 
disability, to include any chronic 
psychiatric disorder, is related to a 
head injury sustained in service or is 
otherwise related to the veteran's active 
duty service.  A complete rationale for 
all opinions should be provided.  Any 
report prepared should be typed.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include the 
necessary opinion, appropriate corrective 
action is to be taken.  

8.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

